Citation Nr: 1013828	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the Veteran's Department of Veterans Affairs improved 
pension benefits were properly terminated effective July 1, 
2003.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to December 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul (RO).  This case was remanded by the Board in July 2009 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On November 6, 2001, a warrant was issued for the 
Veteran's arrest on the basis of violation of probation 
imposed for commission of a felony under California law.

2.  The warrant for the Veteran's arrest remains active to 
the present day.


CONCLUSION OF LAW

The Veteran has been considered to be a fugitive felon for VA 
pension purposes and benefits were prohibited as a matter of 
law by reason of an outstanding fugitive felon warrant from 
November 6, 2001 to the present.  38 C.F.R. § 3.666(e) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions regarding notice and assistance to claimants 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Manning v. Principi, 16 Vet. 
App. 534 (2002).

Pension is not payable on behalf of a Veteran for any period 
during which he or she is a fugitive felon.  38 C.F.R. § 
3.666(e).  For purposes of 38 C.F.R. § 3.666(e), the term 
fugitive felon means a person who is a fugitive by reason of: 
(i) fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  Id.

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines a fugitive as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

The facts in this case are not in dispute.  The Veteran is a 
long-time resident of Oklahoma.  While on a trip to 
California, the Veteran was arrested and charged with arson 
due to an incident at a hotel.  The Veteran was incarcerated 
for a period of time, and was then released on probation.  
The probationary period was due to run until November 28, 
2002 and the Veteran was ordered to make regular payments on 
a fine during the probationary period.  While on probation, 
the Veteran was permitted to return home to Oklahoma and 
evidence of record shows that the Veteran made several 
payments on his fine from approximately June 2000 until 
November 2001, at which time the remaining balance was 
$1,362.00.  The Veteran failed to make further payments on 
the balance after November 2001.  Also during the 
probationary period, the Veteran was ordered to attend a 
hearing regarding the conditions of his probation on April 
11, 2001.  The Veteran failed to appear for the hearing and 
was declared to be in technical violation of his probation.  
On November 6, 2001, a warrant was issued for the Veteran's 
arrest.  The evidence of record shows that the warrant 
remains active to the present day.

VA was informed of the Veteran's outstanding warrant in 
October 2005.  In February 2006, VA proposed to stop the 
Veteran's pension benefits effective July 1, 2003, the date 
on which the benefits were initially granted.  The Veteran 
did not reply to the proposal, and in September 2006 the 
Veteran's pensions benefits were terminated effective July 1, 
2003.

The Veteran claims that he is not a fugitive felon for the 
purposes of 38 C.F.R. § 3.666(e) as he has never fled, 
escaped, evaded, or hid from any governmental authorities for 
any reason.  The evidence of record substantiates the 
Veteran's claim in this regard.  The Veteran was permitted to 
return home to Oklahoma as part of his probation and his 
location was known to the State of California until at least 
November 2001, the date of his last fine payment.  As the 
Veteran's mailing address has never changed since that time, 
the evidence of record shows that the Veteran has never moved 
from the location where the State of California last knew he 
resided.  The Board thus agrees that the Veteran has never 
committed any action that equates to fleeing, escaping, 
evading, or hiding for the purposes of 38 C.F.R. § 3.666(e).

However, such requirements are only necessary for a 
categorization of the Veteran as a fugitive felon under 38 
C.F.R. § 3.666(e)(2)(i).  Under 38 C.F.R. § 3.666(e)(2)(ii), 
categorization of the Veteran as a fugitive felon is also 
warranted for violating a condition of probation or parole 
imposed for commission of a felony under the Federal or State 
law.  38 C.F.R. § 3.666(e)(2).  The evidence of record shows 
that the Veteran was on probation imposed for the charge of 
arson under California Penal Code § 452(b) which is imposed 
for

Unlawfully causing a fire that causes an 
inhabited structure or inhabited property 
to burn is a felony punishable by 
imprisonment in the state prison for two, 
three or four years, or by imprisonment 
in the county jail for not more than one 
year, or by a fine, or by both such 
imprisonment and fine.

West's Ann.Cal.Penal Code § 452(b) (West 2009) (emphasis 
added).

The felonious nature of the Veteran's crime was further 
confirmed by a detective at the Los Angeles Sheriff's 
Department in a telephone contact report dated in August 
2009.  As such, the evidence shows that the Veteran was on 
probation imposed for commission of a felony under California 
law.  By failing to make the remaining payment on his fine 
and/or failing to appear for the April 2001 probation 
hearing, the Veteran violated his probation.  It was on this 
basis that the November 2001 arrest warrant was issued.  
Accordingly, the Veteran qualifies as a fugitive felon under 
the provisions of 38 C.F.R. § 3.666(e)(2)(ii).

The Board is sympathetic to the Veteran's situation.  The 
Veteran claims that his failures to appear for the hearing in 
California and pay the remaining balance of his fine were due 
to poverty.  The Board finds the Veteran's statements in this 
regard to be entirely credible.  To add to the Veteran's 
hardships, as a result of the suspension of benefits due to 
his fugitive felon status, a debt of over $32,000.00 was 
retroactively imposed on the Veteran.  Since the outstanding 
balance of the Veteran's fine was only $1,362.00, the 
consequences of his failure to pay the fine and attend the 
hearing have been severe.  However, the severity of these 
financial consequences does not alter the fact that the 
Veteran clearly qualifies as a fugitive felon under the 
provisions of 38 C.F.R. § 3.666(e)(2)(ii).  The Board does 
not have jurisdiction to alter the Veteran's conviction for 
arson or rescind the warrant for his arrest.  See 38 C.F.R. 
§ 20.101 (2009).  Until the Veteran resolves this situation 
with the State of California, VA is required by law to 
withhold the Veteran's benefits effective July 1, 2003.  See 
38 C.F.R. § 3.666(e).

In sum, the Board finds that the evidence of record 
establishes that the Veteran has qualified as a fugitive 
felon for VA purposes since November 6, 2001.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied due to the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The Veteran's VA improved pension benefits were properly 
terminated effective July 1, 2003.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


